ON APPLICATION FOR REHEARING.
MAYFIELD, J.—
(2) It is true the opinion treats the case as if the jury had voluntarily found for appellee on the question of the land in suit being a part of the homestead, while as a matter of fact the trial court gave the affirmative charge to so find. It was so' treated in the opinion because we cannot review the correctness of that instruction on this appeal. The bill of exceptions not purporting to contain all the evidence, we must presume in favor of the ruling of the trial court, and therefore that the instruction was proper.